DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Crosson et al. (US 2010/0122564).

Regarding claim 1, Crosson et al. disclose a vaporizer comprising: an injection block that defines a chamber (see Fig. 1, fittings where injection guide 20, and septum 122 is attached with space 102), wherein the chamber is configured to be fluidly coupled to a pump to develop a vacuum within the chamber (through vacuum pump and vacuum line 114, see par. 0030), a septum 122 positioned over an inlet of the chamber to seal the chamber, the septum 122 configured to receive a needle 118 that is inserted into the chamber, and a thermally conductive wool 124 positioned within the chamber and configured to receive a tip of the needle (see Fig. 1).

Regarding claims 2 and 3, Crosson et al. disclose that the injection block is configured to be heated to heat the thermally conductive wool, and is configured to be heated with at least a resistive heating element (par. 0031, fittings and chamber wrapped in heater pad or heater tape).

Regarding claim 4, Crosson et al. disclose that the thermally conductive wool is configured to heat the tip of the needle (see Fig. 1, needle 118 is in contact with the wool 124 which necessarily allows for some heat transfer).

Regarding claims 5 and 6, Crosson et al. disclose that the wool 124 and the needle 118 are both configured to be heated with at least one of a resistive heating element, an inductive heating element, or an infrared light (par. 0031, the needle and the wool are both inside the chamber and/or fittings that are wrapped by the heater pad/tape and therefore are heated by it).

Regarding claim 11, Crosson et al. disclose a spectrometer comprising: a vaporizer according to claim 1, as set forth above, a pump fluidly coupled to the chamber and configured to develop the vacuum within the chamber (see par. 0030), and an analyzer block 116 configured to receive vapors generated in the chamber of the vaporizer (see par. 0041).

Regarding claim 12, Crosson et al. disclose that there is at least one of a resistive heating element, an inductive heating element, or an infrared light configured to heat the injection block such that the thermally conductive wool is also heated (par. 0031, fittings and chamber wrapped in heater pad or heater tape, which is type of electrical, i.e. resistive heating element).

Regarding claim 13, Crosson et al. disclose a method of vaporizing a liquid sample, the method comprising: heating an injection block (see Fig. 1, fittings where injection guide 20, and septum 122 is attached with space 102) to heat a thermally conductive wool 124 positioned within a vacuum chamber defined in the injection block (see par. 0031), inserting a needle 118 through a septum 122 such that a tip of the needle is positioned within the vacuum chamber (see Fig. 1, showing needle in chamber), advancing the tip of the needle into the thermally conductive wool (Id., needle is in wool 124), and injecting the liquid sample from the needle into the vacuum chamber (see par. 0028).

Regarding claim 15, Crosson et al. disclose vaporizing the liquid sample injected from the needle with the thermally conductive wool (par. 0028 and 0039).


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boucher et al. (US 5,458,739).

Regarding claim 16, Boucher et al. disclose vaporizer comprising: an injection block that defines a chamber (36,82), wherein the chamber is configured to be fluidly coupled to a pump to develop a vacuum within the chamber (see col. 4 lines 59-61, discussing pump for forming vacuum in chamber and col. 12 lines 2-3), an atomizer nozzle 34 from which an atomized sample is introduced into the chamber (see Fig. 1, showing atomizer 34 spraying into chamber portion 36), and thermally conductive wool 88 positioned within the chamber and configured to receive the atomized sample (see Fig. 1 and col. 12 lines 12-17).


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haase (US 2012/0053562).

Regarding claim 17, Haase discloses apparatus comprising:  an injection block that defines a chamber (168,158, 160, see Fig. 4 and 5A), wherein the chamber is configured to be fluidly coupled to a pump 156 to develop a vacuum within the chamber (see pars. 0104-0105, pump develops vacuum in pathway 186 and portion 158 through valve 280, or draws vacuum to deliver fluid from portion 160, when valve 282 us opened), a septum positioned 164 over an inlet of the chamber to seal the chamber, the septum configured to receive a needle 200 that is inserted into the chamber, a first electrical terminal 254 positioned within the chamber and configured to make electrical contact with the needle at a first location when the needle is inserted through the septum, and a second electrical terminal (either electrical contact 252 or 256) configured to make electrical contact with the needle at a second location to flow a current through at least a portion of the needle (see Fig. 5A and par. 0088).

Regarding claim 18, interpreting the electrical terminal 256 as the second electrical terminal, Haase discloses that the second electrical terminal 256 is positioned within the chamber (see Fig. 5A).

Regarding claims 19 and 20, interpreting the electrical terminal 252 as the second electrical terminal, Haase discloses the second electrical terminal 252 being positioned outside the chamber and adjacent the septum 164 (see Fig. 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosson et al. (US 2010/0122564) in view of Silvis et al. (US 8,656,753).

Regarding claims 7 and 8, Crosson et al. do not teach the thermally conductive wool comprising a wire mesh, or any of silver, gold, copper, steel, aluminum, and a diamond coating. Silvis et al. disclose using a thermally conductive wool for receiving a sample in a fluid or gas analysis apparatus, and Silvis et al. disclose that the wool comprises a wire mesh that comprises gold (see col. 3 line 54 to col. 4 line 29, wool is a wire mesh packing that is gold).
It would have been obvious to one of ordinary skill in the art to use the gold wire mesh for the wool, as taught by Silvis et al., in the apparatus of Crosson et al., because as Silvis et al. point out, it is easier to pack into small and medium diameter inlets and less prone to breakage.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosson et al. (US 2010/0122564) in view of Tom (US 5,917,140).

Regarding claim 9, Crosson et al. do not disclose an interior surface of the injection block being diamond coated or chemically etched. Tom discloses using a diamond coating in the interior surface of a chamber that holds and comes in contact with fluids (col. 7 line 65 to col. 8 line 5). It would have been obvious to use a diamond coating on the interior surface of injection block component of Crosson et al., in the same manner as taught by Tom, because it would provide an inert barrier to the reaction or dissolution of fluids inside the component.

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 May 2022 have been fully considered but they are not persuasive.
Applicant has argued that Crosson does not teach the injection block defining a chamber as detailed in claim 1, but Applicant’s arguments misconstrue the rejection in order to then argue why it’s incorrect. Applicant simply states that the Office does not show where Crosson describes an “injection block,” but the all the structures that are pointed out as being part of the injection block, i.e. the chamber, the septum, etc. make up the injection block. Applicant has not set forth any arguments as to why these are not an “injection block.” Applicant first argues that Crosson’s septum 122 is positioned over an injection guide 120 and not positioned over an inlet of chamber 102. However, in the rejection, the chamber of claim 1 is interpreted as not simply the space 102 of Crosson, but also the space of the connected fittings and passages where the injection guide 120 is attached. This is a reasonable interpretation of a “chamber” because it is all one interconnected enclosed space. Using this interpretation of the chamber, the septum 122 of Crosson is indeed position over inlet of the chamber because the fitting to which the septum is attached is part of the “chamber.”  Similarly, under this interpretation, the septum does seal the chamber because it seals an opening to the fitting part to which it is attached, and this fitting is part of the “chamber.” Finally, again, because the fitting part to which the septum 122 is attached in Crosson is part of the chamber, when needle 118 is inserted through the septum 122 it is inserted into the “chamber.” It is also noted that Applicant appears to imply that Crosson’s element 118 is not a needle but only a syringe; however, this is not correct because Crosson explicitly states that element 118 is a “syringe needle” in paragraph 0025.
With regard to claim 16, Applicant has argued that Boucher et al. do not teach the limitations of claim 16, but again Applicant’s arguments are flawed because they first misconstrue the rejection in order to argue that it is incorrect. Applicant simply states that the Office does not show where Boucher et al. describes an “injection block,” but the all the structures that are pointed out as being part of the injection block, i.e. the chamber, the septum, etc. make up the injection block. Applicant has not set forth any arguments as to why these are not an “injection block.” Applicant states that the office action interprets Boucher’s chamber 36 as the “chamber” of claim 16, but this is incorrect because the rejection clearly states that collectively Boucher’s chamber 36 and 82 together are interpreted as the “chamber” of claim 16. This is a reasonable interpretation because the spaces 36 and 82 form one openly connected space or chamber. Applicant argues that the chamber 88 with the copper mesh is not thermally-conductive wool, but this argument is not persuasive because Boucher’s 88 is a chamber portion with thermally conductive copper mesh, not just a simply a chamber, and copper mesh of the portion 88 is reasonable to interpret as “thermally-conductive wool.” This is very clearly described in the portion of Boucher cited in that part of the rejection of claim 16, i.e. column 12, lines 12-17. Applicant has also argued that the chamber section 88 is not positioned within the chamber 36, but this is irrelevant because as stated above, in the rejection, the “chamber” of claim 16 is interpreted collectively as the spaces 36 and 82 together, and the chamber portion 88 is clearly shown in Boucher’s Figure 2 as being positioned in section 82 of this “chamber.” Furthermore, Boucher explicitly descrbes the copper mesh packed portion 88 as part of the chamber space 82 (see col. 12 lines 12-15, “…the preferred embodiment is enhanced by packing the vacuum chamber 82 with a fine copper wire mesh… forming a catalytic pack chamber 88”). All of Applicant’s arguments with respect to Boucher et al. hinge on the assertion that Boucher’s chambers 82 and 36 must be interpreted as separate different chambers and cannot be interpreted together as one chamber. As stated above, this argument is not persuasive because the vacuum chamber 82 and chamber space 36 of Boucher et al. are disclosed as forming one open connected enclosed space, and therefore these two spaces together can reasonably be interpreted as one “chamber.”
With regard to claim 17, Applicant has argued that Haase does not teach the limitations of the claim, but Applicant’s arguments are not persuasive. Applicant simply states that the Office does not show where Haase describes an “injection block,” but the all the structures that are pointed out as being part of the injection block, i.e. the chamber, the septum, etc. make up the injection block. Applicant has not set forth any arguments as to why these are not an “injection block.” Applicant has misconstrued the rejection’s interpretation of the “chamber” of claim 17, stating that the rejection is interpreting different portions as the “chamber” for different parts of the claim. This is incorrect; the rejection interprets collectively portions 158,168 and 160 as the claimed chamber. This is a reasonable interpretation because these spaces are all fluidly connected as one interconnected space and can therefore be considered collectively as a “chamber.” Under this interpretation, none of Applicant’s arguments are persuasive because they only point out different portions of this collective chamber in order to argue why the limitations of the claim are not met. When all these interconnected spaces together are interpreted as the “chamber” of claim 17, then Haase does disclose: the chamber being configured to be fluidly coupled to a pump to develop a vacuum within the chamber; and septum 164 being positioned over an inlet of the chamber. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861